DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 20, line 1, “Claim 19” has been changed to -- claim 11 --.

Allowable Subject Matter
Claims 1-6, 8, 10-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to visualization of images in a surgical procedure.
With regards to claim 1, Atarot (US 2015/0238276) discloses a surgical visualization system (fig.14), comprising: 
a structured light emitter configured to emit a structured light pattern on a surface of an anatomical structure (paragraph 142); 
a spectral light emitter configured to emit spectral light in a plurality of wavelengths capable of penetrating the anatomical structure (paragraph 372); 
an image sensor configured to detect reflected structured light pattern, reflected spectral light, and reflected visible light (paragraph 289); and 
a control circuit in signal communication with the image sensor (paragraph 289), wherein the control circuit is configured to: 
construct a three-dimensional digital representation of the anatomical structure from the reflected structured light pattern detected by the image sensor (paragraph 139).

Duindam (US 2016/0183841) discloses determine at least one distance from the tip portion of the instrument to a target location (paragraph 49).
Redden (US 2013/0238201) discloses a hyperspectral waveform emitter configured to emit hyperspectral waveforms in a plurality of wavelengths capable of penetrating the anatomical structure and reaching an embedded structure located below the surface of the anatomical structure (paragraph 44).  
The prior art, either singularly or in combination, does not disclose the limitation “determine at least one distance from the structured light emitter to the anatomical structure, wherein the at least one distance from the structured light emitter to the anatomical structure comprises a distance from the structured light emitter to a portion of the anatomical structure obscuring the embedded structure” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
With regards to claim 8, Atarot (US 2015/0238276) discloses a surgical visualization system (fig.14), comprising: 
a spectral imaging system configured to emit a plurality of wavelengths (paragraph 372); 
a structured light system configured to emit a structured light pattern onto a visible tissue surface (paragraph 142), wherein the structured light system is further configured to generate a three-dimensional digital representation of the visible tissue (paragraph 139); 
a sensor system configured to detect visible light, the plurality of wavelengths, and the structured light pattern (paragraph 289).  
Fengler (US 2017/0209050) discloses a spectral imaging system configured to emit a plurality of wavelengths (paragraph 86), wherein the spectral imaging system is configured to identify a hidden 
Redden (US 2013/0238201) discloses a hyperspectral imaging system configured to emit a plurality of wavelengths, wherein the hyperspectral imaging system is configured to identify a hidden structure (paragraph 44).  
Duindam (US 2016/0183841) discloses determine at least one distance from the tip portion of the instrument to a target location (paragraph 49).  
The prior art, either singularly or in combination, does not disclose the limitation “a control circuit configured to determine a distance to a portion of the visible tissue surface overlaying the hidden structure” of claim 8.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 8. 
With regards to claim 11, Atarot (US 2015/0238276) discloses a surgical visualization system (fig.14), comprising: 
a source configured to emit spectral light in a plurality of wavelengths capable of penetrating an anatomical structure (paragraph 372);   
a receiver configured to detect the plurality of wavelengths reflected by the anatomical structure (paragraph 289); and 
a control circuit in signal communication with a receiver (paragraph 289), and 
wherein exists a distance from the source to the embedded structure based on a delay between an emitted signal from the source and a detected signal by the receiver (paragraph 203).  
Fengler (US 2017/0209050) discloses a source configured to emit spectral light in a plurality of wavelengths capable of penetrating an anatomical structure and reaching an embedded structure located below a surface of the anatomical structure (paragraph 86); 
a receiver configured to detect the plurality of wavelengths reflected by the embedded structure (paragraph 101).  

Margallo Balbas (US 2017/0027639) discloses the implementation of a time of flight module to determine distance (paragraph 116).  
Duindam (US 2016/0183841) discloses determine at least one distance from a tip portion of an instrument to a target location (paragraph 49).  
The prior art, either singularly or in combination, does not disclose the limitation “a control circuit comprising a time-of-flight module configured to: determine a distance from the source to the embedded structure based on a delay between an emitted signal from the source and a detected signal by the receiver; and determine a second distance from the source to a portion of the surface of the anatomical structure overlaying the embedded structure” of claim 11.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488